QRlGlNAL

am the 61511111211 étateg Qtnurt of jfeheral (Elaine;

No. 15-600C
(Filed September 3, 2015)
NOT FOR PUBLICATION

‘k************‘k‘k**‘k~k*****

*
* FILED
LAWERENCE BRANDON, *  43 3W5
* c. 1'"
. . U 3 Com;
Plalntlff, * T OF
V. >2 FEDERAL CLAIMS
7’:
THE UNITED STATES, *
if
Defendant. *
if
********ﬁ'***************
m

On August 31, 2015, the Clerk’s office received a document from plaintiff
requesting that the court find defendant in default. The document was not filed at
that time, due to plaintiffs failure to comply with the rules of our court. Pursuant
to the Rules of the United States Court of Federal Claims (RCFC), plaintiff is
required to provide two copies plus the original of any document submitted for
filing. RCFC 5.5(d)(2). Also, of lesser importance, plaintiff is required to place the
name of the assigned judge on all documents, other than the complaint, to be filed
with the court. RCFC 5.5(g).

Although not styled as such, this document appears to be an application for a
default judgment, under RCFC 55(b)(2). Because of plaintiffs pro se status, Mr.
Brandon may have been unfamiliar with the rules of the court. As a consequence,
the above-noted discrepancies will be ignored, and the Clerk’s office is directed to
file the document as an application for a default judgment.

Plaintiffs lack of familiarity with the rules, however, prompted the
submission of this document when circumstances do not warrant it. When the
government files a motion under RCFC 12 or 56, the deadline for filing an answer is
altered. RCFC 12(a)(4). On August 14, 2015, the government filed a motion to
dismiss the case pursuant to RCFC 12(b)(1). This altered the government’s
deadline for filing an answer. Should the court deny the government’s motion, the

government’s answer is then due within fourteen days of that denial. RCFC
12(a)(4)(i). Thus, the government is not in default.

The Court accordingly DENIES plaintiffs application for a default judgment,
as defendant has timely filed a motion to dismiss the case. That motion is pending
before the Court. Plaintiffs response to defendant’s motion to dismiss the case is
due on or by September 14, 2015.

IT IS SO ORDERED.